



Exhibit 10.10


GUIDEWIRE SOFTWARE, INC.
LONG-TERM INCENTIVE PLAN
1.
Purpose

This Long-Term Incentive Plan (the “Plan”) is intended to provide an incentive
for superior work and to motivate certain employees of Guidewire Software, Inc.
(the “Company”) toward even higher achievement and business results, to tie
their goals and interests to those of the Company and its stockholders and to
enable the Company to attract and retain highly qualified executives and
employees. The Plan is for the benefit of Participants (as defined below).
Awards made under this Plan constitute “performance-based” Restricted Stock
Units under the Company’s 2011 Stock Plan (the “2011 Stock Plan”) and shall be
granted under, and subject to, the terms and conditions of the 2011 Stock Plan.
2.
Definitions

For purposes of this Plan:
(a)
“Award” means a grant to a Participant hereunder. From and after a Change in
Control, any references to an Award shall mean the fixed number of Restricted
Stock Units eligible to be earned by a Participant, as determined by the
Committee pursuant to Section 6 hereof.

(b)
“Award Notice” means a notice or agreement provided to a Participant that sets
forth the terms, conditions and limitations of the Participant’s participation
in this Plan, including, without limitation, the Participant’s Target Award.

(c)
“Board” means the Board of Directors of the Company.

(d)
“Cause” shall have the meaning set forth for such term in the Participant’s
Executive Agreement, of if no Executive Agreement is in effect, then shall have
the meaning set forth for such term in any individually negotiated and signed
employment contract or similar agreement in effect between the Company and the
Participant, or, if no such contract or agreement is in effect, shall mean, (i)
the Participant’s unauthorized use or disclosure of the Company’s confidential
information or trade secrets, which use or disclosure causes material harm to
the Company; (ii) the Participant’s material breach of any written agreement
between the Participant and the Company; (iii) the Participant’s material
failure to comply with the Company’s written policies or rules after receiving
written notification of the failure from the Company’s Board of Directors or
Chief Executive Officer and eight days to cure such failure; (iv) the
Participant’s conviction of, or plea of “guilty” or “no contest” to, a felony
under the laws of the United States or any State; (v) the Participant’s gross
misconduct in the performance of his duties; (vi) the Participant’s continuing
failure to perform assigned duties after receiving written notification of the
failure from the Company’s Board or Chief Executive Officer; or (vii) the
Participant’s failure to cooperate in good faith with a governmental or internal
investigation of the Company or its directors, officers or employees, if the
Company has requested the Participant’s cooperation therewith.

(e)
“Change in Control” shall have the meaning given such term in the 2011 Stock
Plan.

(f)
“Change in Control Date” means with respect to a Change in Control Performance
Measurement Period, the date immediately prior to the consummation of the Change
in Control.






--------------------------------------------------------------------------------





(g)
“Change in Control Performance Measurement Period” means the Performance
Measurement Period that is shortened by the Committee such that the period shall
be deemed to have concluded as of the Change in Control Date.

(h)
“Change in Control Terminating Event” means (i) the termination by the Company
of the Participant’s employment for any reason other than for Cause, death or
disability; or (ii) the termination by the Participant of his or her employment
with the Company for Good Reason, in each case during the period beginning two
months before, and ending 12 months after, a Change in Control.

(i)
“Closing Stock Price” means the Stock Price as of the last day of the
Performance Measurement Period.

(j)
“Code” means Internal Revenue Code of 1986, as amended.

(k)
“Committee” means the Compensation Committee of the Board.

(l)
“Effective Date” means August 1, 2016.

(m)
“Executive Agreement” means the Executive Agreement by and between the Company
and the Participant as such may be in effect.

(n)
“Good Reason” shall have the meaning set forth for such term in the
Participant’s Executive Agreement, of if no Executive Agreement is in effect,
then shall have the meaning set for such term in any individually negotiated and
signed employment contract or agreement in effect between the Company and the
Participant, or, if no such contract or agreement is in effect, shall mean that
the Participant has complied with the “Good Reason Process” (hereinafter
defined) following the occurrence of any of the following events:

(i)a material diminution in the Participant’s responsibilities, authority or
duties; or
(ii)a material diminution in the Participant’s base salary; or
(iii)a material change in the geographic location at which the Participant
provides services to the Company.
(o)
“Good Reason Process” means:

(i)the Participant reasonably determines in good faith that a “Good Reason”
condition has occurred;
(ii)the Participant notifies the Company in writing of the occurrence of the
Good Reason condition within 60 days of the first occurrence of such condition;
(iii)the Participant cooperates in good faith with the Company’s efforts, for a
period not less than 30 days following such notice (the “Cure Period”), to
remedy the condition;
(iv)notwithstanding such efforts, the Good Reason condition continues to exist
following the Cure Period; and
(v)the Participant terminates his or her employment within 60 days after the end
of the Cure Period.
If the Company cures the Good Reason condition during the Cure Period, Good
Reason shall be deemed not to have occurred.
(p)
“Initial Stock Price” means the Stock Price as of August 1 of the first fiscal
year in any Performance Measurement Period.

(q)
“Participant” means an executive or employee of the Company selected by the
Committee to participate in the Plan and to whom an Award has been made.

(r)
“Performance Measurement Index” means the Software companies within the S&P
Software and Services Select Industry Index, or, in the event such index is
discontinued or its methodology significantly changed, a comparable index
selected by the Committee in good faith. For the avoidance of doubt, as new
companies are added to, or removed from, the index, the relevant list of
companies shall self-adjust (i.e., the index is an open (not closed) list of
companies).






--------------------------------------------------------------------------------





(s)
“Performance Measurement Period” means a three-year period commencing on August
1 and ending on the third July 31 thereafter. There may be overlapping
Performance Measurement Periods. The first Performance Measurement Period under
the Plan shall commence on August 1, 2016 and shall end July 31, 2019.

(t)
“Performance Multiplier” means the percentage between 0% and 200% by which the
Target Award is multiplied to determine the number of credited Restricted Stock
Units for a Performance Measurement Period.

(u)
“Release” shall have the meaning set forth for such term in the Participant’s
Executive Agreement or if there is no such Executive Agreement shall mean an
effective release of claims by the Participant against the Company, its
affiliates, directors and officers in the form provided by the Company and
subject to the timing for delivery and effectiveness required by the Company.

(v)
“Restricted Stock Units” shall have the meaning set forth for such term in the
2011 Stock Plan.

(w)
“Stock” means the Company’s common stock.

(x)
“Stock Price” means, as of a particular date, the average closing price of one
share of Stock for the 60 consecutive trading days ending on the trading day
immediately prior to such date; provided however, that in the event of a Change
in Control of the Company, the Stock Price as of the Change in Control Date
shall equal the fair market value, as determined by the Committee in its
discretion, of the total consideration paid in the transaction resulting in the
Change in Control for one share of Stock.

(y)
“Target Award” means the target number of Restricted Stock Units that comprise a
Participant’s Award for each Performance Measurement Period, as set forth in the
Participant’s Award Notice.

(z)
“Total Shareholder Return” means, with respect to a Performance Measurement
Period, the total percentage return per share, achieved by the Stock assuming
contemporaneous reinvestment in the Stock of all dividends and other
distributions (excluding dividends and distributions paid in the form of
additional shares of Stock) at the closing price of one share of Stock on the
date such dividend or other distribution was paid, based on the Initial Stock
Price, and the Closing Stock Price for the last day of the Performance
Measurement Period or, in the case of a Change in Control Measurement Period,
the Stock Price as of the Change in Control Date.

3.Administration
(a)The Plan shall be administered by the Committee. The Committee shall have the
discretionary authority to make all determinations (including, without
limitation, the interpretation and construction of the Plan and the
determination of relevant facts) regarding the entitlement to any Award
hereunder and the amount of any Award to be paid under the Plan (including the
number of shares of Stock issuable to any Participant). In particular, but
without limitation and subject to the foregoing, the Committee shall have the
discretionary authority:
(i)to make an Award to a Participant under the Plan;
(ii)to determine the Target Award and any formula or criteria for the
determination of the Target Award for each Participant;
(iii)to determine the terms and conditions, not inconsistent with the terms and
conditions of this Plan, which shall govern Award Notices and all other written
instruments evidencing an Award hereunder, including the waiver or modification
of any such conditions;
(iv)to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable; and





--------------------------------------------------------------------------------





(v)to interpret the terms and provisions of the Plan and any Award granted under
the Plan (and any Award Notices or other agreements relating thereto) and to
otherwise supervise the administration of the Plan.
(b)Notwithstanding anything herein to the contrary, the Committee shall make
adjustments, to the extent it deems appropriate, to any Award, any Target Award,
any Initial Stock Price, any Closing Stock Price or the Total Shareholder Return
for any period in connection with or as a result of any of the following events
which occur or have occurred after the Effective Date: a merger, acquisition,
consolidation, sale of all or substantially all of the assets of the Company,
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, if
the outstanding shares of Stock are increased or decreased or are exchanged for
a different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities.
(c)Subject to the terms hereof, all decisions made by the Committee pursuant to
the Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No member of the Board or the Committee, nor any
officer or employee of the Company acting on behalf of the Board or the
Committee shall be personally liable for any action, determination or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or Committee and each and any officer or employee of the
Company acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination or interpretation.
4.Determination and Payment of Awards
(a)Target Award. Each Participant’s Award Notice shall specify such
Participant’s Target Award. The Target Award shall be expressed as a number of
Restricted Stock Units. The percentage of the Target Award that is eligible to
be credited for the Performance Measurement Period shall be determined by
reference to the Company’s performance for the applicable Performance
Measurement Period as measured by the Total Shareholder Return and its
percentile rank within the Performance Measurement Index for such period.
(b)Performance Multiplier. The number of Restricted Stock Units that shall be
credited for a Performance Measurement Period shall equal the Participant’s
Target Award multiplied by the Performance Multiplier for such Performance
Measurement Period. The number of Restricted Stock Units credited for a
Performance Measurement Period (if any) shall be rounded down to the nearest
whole share of Stock. The Performance Multiplier shall be determined as set
forth on Exhibit A, attached hereto.
(c)Committee Determination. The Committee, at its first meeting following the
conclusion of the Performance Measurement Period, shall determine the actual
number of Restricted Stock Units that shall be credited as of the final day of
such Performance Measurement Period. The number of Restricted Stock Units
credited for such period shall equal the Target Award multiplied by the
Performance Multiplier, subject to the terms and conditions hereof.
(d)Vesting and Settlement. The Target Award shall initially be unvested. Subject
to Sections 5 and 6, as soon as practicable following the conclusion of the
Performance Measurement Period (the “Vesting Date”) (but in no event later than
two and one-half months after the end of the fiscal year in which the Vesting
Date occurs), the total number of Restricted Stock Units, if any, that were
credited for the Performance Measurement Period shall become vested and settled
in an equal number of shares of Stock, subject to the continued employment with
the Company of the Participant through such date.
5.Termination of Employment. Except as provided in Section 6 below, if at any
time prior to the Vesting Date, a Participant’s employment with the Company
terminates for any reason, such Participant shall automatically and immediately
forfeit the right to earn, receive or be paid any portion of the Award.
6.Change in Control. Unless otherwise provided in any Award Notice, upon a
Change in Control of the Company, the following shall occur:





--------------------------------------------------------------------------------





(a)With respect to the Change in Control Performance Measurement Period, the
Committee, in accordance with Section 4(b), shall determine the actual number of
Restricted Stock Units that shall be credited for such period based on the Total
Shareholder Return percentile rank for the Change in Control Performance
Measurement Period relative to the Performance Measurement Index for such Change
in Control Performance Measurement Period. The credited Award (i.e., Target
Award multiplied by Performance Multiplier determined for Change in Control
Performance Measurement Period) shall be unvested and shall become vested on the
Vesting Date (i.e., the end of the three year Performance Measurement Period),
subject to the continued employment of the Participant through such date. For
example, if a Change in Control occurs during the 12th month of the Performance
Measurement Period, the Committee shall determine the number of Restricted Stock
Units that are eligible to be credited with respect to the applicable Change in
Control Performance Measurement Period based on performance for such 12-month
period, but the Award shall not be deemed vested and shall not be settled until
the end of the full 36-month Performance Measurement Period. For the avoidance
of doubt, since the Plan contemplates overlapping Performance Measurement
Periods, there may be more than one Change in Control Performance Measurement
Period.
(b)In the event that subsequent to a Change in Control and before the Vesting
Date, a Participant’s employment with the Company terminates for any reason
other than a Change in Control Terminating Event, such Participant shall
automatically and immediately forfeit the right to receive any portion of any
Awards including any portion of an Award that may have been credited in
connection with the Change in Control Performance Measurement Period.
(c)In the event a Change in Control Terminating Event occurs with respect to a
Participant, subject to the Participant’s execution of the Release and the
effectiveness thereof, the outstanding portion of any Awards credited to such
Participant shall immediately vest and become payable upon the later of the date
of such termination or the date of such Change in Control.
(d)If as a result of a Change in Control, no Stock remains outstanding and the
surviving corporation (or its ultimate parent) does not agree to assume,
continue or convert the portion of any Award that was credited prior to or as a
result of such Change in Control into a number of restricted stock units of
equivalent value of the surviving corporation (or its ultimate parent), then
such credited Award shall be deemed vested and payable as of the date
immediately prior to such Change in Control.
7.Miscellaneous
(a)
Amendment and Termination. The Company reserves the right to amend or terminate
the Plan at any time in its discretion without the consent of any Participants,
but no such amendment shall materially and adversely affect the rights of the
Participants with regard to outstanding Awards without the impacted
Participants’ consent. In the event the Plan is terminated, the Company shall
determine the Awards payable to Participants based on the Total Shareholder
Return percentile rank relative to the Performance Measurement Index for each
Performance Measurement Period ending on the date of Plan termination. The
Awards for each Performance Measurement Period shall be further prorated to
reflect the shortened Performance Measurement Period.

(b)
No Contract for Continuing Services. This Plan shall not be construed as
creating any contract for continued services between the Company or any of its
subsidiaries and any Participant and nothing herein contained shall give any
Participant the right to be retained as an employee or consultant of the Company
or any of its subsidiaries.

(c)
No Transfers. A Participant’s rights in an interest under the Plan may not be
assigned or transferred.

(d)
Unfunded Plan. The Plan shall be unfunded and shall not create (or be construed
to create) a trust or separate fund. Likewise, the Plan shall not establish any
fiduciary relationship between the Company or any of subsidiaries or affiliates
and any Participant. To the extent that any Participant holds any rights by
virtue of an Award under the Plan, such right shall






--------------------------------------------------------------------------------





be no greater than the right of an unsecured general creditor of the Company or
any of its subsidiaries.
(e)
Tax Withholding. Any issuance of shares of Stock to a Participant shall be
subject to tax withholding by the method or methods set forth in the Award
Notice.

(f)
Construction. Wherever appropriate, the use of the masculine gender shall be
extended to include the feminine and/or neuter or vice versa; and the singular
form of words shall be extended to include the plural; and the plural shall be
restricted to mean the singular.

(g)
Headings. The Section headings and Section numbers are included solely for ease
of reference. If there is any conflict between such headings or numbers and the
text of this Plan, the text shall control.

(h)
Effective Date. The Plan shall be effective as of the Effective Date.

8.Section 409A.
(a)
All payments and benefits described in this Plan are intended to constitute a
short term deferral for purposes of Section 409A of the Code. To the extent that
any payment or benefit described in this Plan constitutes “non-qualified
deferred compensation” under Section 409A of the Code, and to the extent that
such payment or benefit is payable upon the Participant’s termination of
employment, then such payments or benefits shall be payable only upon the
Participant’s “separation from service.” The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A‑1(h). Anything in
this Agreement to the contrary notwithstanding, if at the time of the
Participant’s separation from service within the meaning of Section 409A of the
Code, the Company determines that the Participant is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Participant becomes entitled to under this
Agreement on account of the Participant’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Participant’s separation from service, or (b) the
Participant’s death.

(b)
The parties intend that this Plan shall be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Plan is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder are exempt from,
Section 409A of the Code to the greatest extent possible or otherwise comply
with Section 409A of the Code. The parties agree that this Plan may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(c)
The Company makes no representation or warranty and shall have no liability to
the Participant or any other person if any provisions of this Plan are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.








